LOGUE, J.
Demida Miami Gardens, LLC, and David Paul, individually (collectively, “appellants”), appeal a final judgment in the amount of $933,617.43 entered against appellants, which resulted from an action by appellee, Master Excavators, Inc., to enforce a personal guarantee that was provided to Master by Paul. On appeal, appellants assert that the guarantee is unenforceable because there was no con*1251sideration for the guarantee and Master failed to satisfy conditions precedent to its enforcement. We reject both arguments. These factual issues were hotly disputed at trial. While the record contains testimony and evidence that supports appellants’ arguments, it also contains other competent and substantial testimony and evidence that directly contradicts them. “On this record, we could reverse only by re-weighing the evidence and the credibility of the witnesses — a function not ascribed to this court.” G & G Fashion Design, Inc. v. Garcia, 870 So.2d 870, 873 (Fla. 3d DCA 2004).
Appellants also assert that, although the guarantee was personal to Paul alone, the final judgment was entered erroneously against both appellants, and in an amount that exceeded the amount requested by Master at trial. On Master’s proper confession of error, we remand to the trial court for entry of a final judgment against Paul only, and for the trial court to reduce the amount of the final judgment from $933,617.43 to $908,292.39. In all other respects, the final judgment is affirmed.
Affirmed, in part, reversed, in part, and remanded.